FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   March 25, 2019
                   UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                Nos. 18-5098 & 18-5099
                                              (D.C. Nos. 4:88-CR-00034-JED-2,
 BUEL DEAN HAMILTON,                                4:13-CR-00073-JED-3)
                                                         (N.D. Okla.)
              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.



      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Accordingly,

we order the cases submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
                                INTRODUCTION

      Buel Dean Hamilton filed a “Petition for Writs of Error Coram Nobis.”

Hamilton sought writs as to two sets of federal convictions: (1) a 1988 conviction

for conspiracy to possess, pass, and conceal counterfeit obligations of the United

States, in violation of 18 U.S.C. § 371; and (2) 2013 convictions for maintaining a

location to distribute methamphetamine, in violation of 21 U.S.C. § 856(a)(1), and

possession with intent to distribute at least five grams of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). The district court denied

issuance of the writ as to Hamilton’s 1988 conviction, concluding Hamilton’s

jurisdictional arguments were entirely without merit. The district court dismissed

Hamilton’s request for a writ of coram nobis as to the 2013 convictions,

concluding such relief was unavailable because Hamilton was still in federal

custody on those convictions. Exercising jurisdiction pursuant to 28 U.S.C. 1291,

this court affirms.

                                    ANALYSIS

      Appeal No. 18-5098

      Setting aside various procedural impediments to Hamilton obtaining coram

nobis relief as to his 1988 conviction, see, e.g., United States v. Thody, 460 F.

App’x 776, 778 (10th Cir. 2012) (unpublished disposition), the district court was

clearly correct in concluding Hamilton’s petition is entirely without merit. The

jurisdictional arguments he makes as to his own, and the victim’s, Native

                                         -2-
American status are simply irrelevant because his conviction was not under an

enclave law. See United States v. Brisk, 171 F.3d 514, 519-522, 520 n.4 (7th Cir.

1999) (explaining “distinction between enclave laws and federal laws of

nationwide applicability”). Instead, his 1988 conviction was for the violation of a

general federal criminal provision applicable nationwide. Id. “Federal

jurisdiction . . . extends . . . to crimes over which there is federal jurisdiction

regardless of whether an Indian is involved.” United States v. Wheeler, 435 U.S.
313, 330 n.30 (1978).

      No. 18-5099

      The district court correctly dismissed Hamilton’s coram nobis petition as to

his 2013 convictions because Hamilton is still incarcerated on those convictions.

“[A] prisoner may not challenge a sentence or conviction for which he is currently

in custody through a writ of coram nobis.” United States v. Torres, 282 F.3d
1241, 1245 (10th Cir. 2002). 1




      1
        In the alternative, the district court noted that even if Hamilton’s petition
should be construed as arising under 28 U.S.C. § 2255, it would fail on the merits
for the same reason his coram nobis petition failed as to his 1988 conviction.
Given that Hamilton does not appear to have filed a § 2255 motion as to his 2013
convictions, we do not address the district court’s alternative rationale. See
United States v. Kelly, 235 F.3d 1238, 1241-42 (10th Cir. 2000) (noting limited
circumstances in which a court should recharacterize petitions as arising under
§ 2255). Accordingly, this court denies as moot Hamilton’s request for a
certificate of appealability.

                                           -3-
                                 CONCLUSION

      For those reasons set out above, the orders of the district court denying

Hamilton’s petition for coram nobis in No. 18-5098 and dismissing Hamilton’s

petition for coram nobis in No. 18-5099 are hereby AFFIRMED.

                                         ENTERED FOR THE COURT


                                         Michael R. Murphy
                                         Circuit Judge




                                        -4-